United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0129
Issued: January 21, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 30, 2015 appellant filed a timely appeal from a July 23, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish disability on or after
March 8, 2014 due to her January 29, 2000 employment injury.
FACTUAL HISTORY
On January 31, 2000 appellant, then a 43-year-old mail carrier, filed a traumatic injury
claim (Form CA-1) alleging that on January 29, 2000 she sustained neck and back injuries due to
a fall at work while delivering mail. She did not stop work at the time of her January 29, 2000
1

5 U.S.C. § 8101 et seq.

injury, but she began working in a limited-duty assignment for the employing establishment.2
OWCP accepted appellant’s claim for herniated discs at C5-6 and C6-7.
On September 19, 2005 appellant underwent OWCP-authorized fusion surgery at C5-6
and C6-7. She stopped work for various periods and received disability compensation on the
daily rolls from September 17 to October 28, 2005 and from December 18, 2010 to
August 26, 2011. Appellant received disability compensation on the periodic rolls from
September 25 to November 19, 2011.
In a report dated January 3, 2014, Dr. Matthew Mayr, an attending Board-certified
neurosurgeon, noted that appellant presented on that date with neck pain. He diagnosed
cervicalgia and recommended that she participate in a physical therapy program.
On January 7, 2014 the employing establishment offered appellant a full-time limitedduty position which involved observing retail window operations via webcam and
communicating with the station manager via telephone and e-mail.3 Appellant returned to work
in this position on January 8, 2014 and periodically stopped work for either portions of workdays
or entire workdays.
On March 26, 2014 appellant filed a claim for compensation (Form CA-7) alleging that
she had disability from March 8 to 21, 2014 due to her January 29, 2000 employment injury.4
In reports dated March 20, 2014, Dr. Mayr noted that appellant reported having a flare up
of her rheumatoid arthritis symptoms, including pain in her shoulders, hips, knees, and ankles.
He reported the findings of his physical examination of her on that date. Appellant exhibited 5/5
strength in her upper extremities and had normal reflexes. Dr. Mayr discussed her return to work
in January 2014 and indicated that she could only work 32 hours per week given her pain
symptoms.
On May 8, 2014 Dr. Mayr indicated that appellant presented on that date with complaints
of pain between her neck and her shoulders. The findings of a June 5, 2014 magnetic resonance
imaging scan of her neck showed “unremarkable postoperative appearance” at C5-6 and C6-7.
On July 1, 2014 Dr. Mayr noted that appellant continued to complain of pain and indicated that
the June 2014 diagnostic testing showed “good decompression at the levels of the surgery and no
degeneration at the other levels.”
In a July 11, 2014 report, Dr. Peter Coutlakis, an attending Board-certified
rheumatologist, noted that appellant presented with pain, stiffness, and numbness in her neck,
arms, and low back. He reported the findings of his physical examination and diagnosed
rheumatoid arthritis and cervical spondylosis with myelopathy. Dr. Coutlakis indicated that the
2

The limited-duty assignment restricted appellant from lifting more than 10 pounds per the recommendation of
her attending physician.
3

The position required appellant to engage in intermittent typing.

4

Appellant later filed additional (Forms CA-7) alleging that she had disability from March 22, 2014 and
continuing due to her January 29, 2000 employment injury.

2

cervical spondylosis with myelopathy was the most likely source for appellant’s neck pain and
stiffness. He noted that Dr. Mayr had indicated that her cervical fusion was “reportedly normal”
and that Dr. Mayr “can find no cause for [appellant’s] pain and paresthesias.”
In an August 28, 2014 report, Dr. Mayr noted, “With respect to [appellant] whom I have
been following since my partner left the practice, her current reduction in work hours is related
to her previous work injury which was dated January 29, 2000.” In an October 30, 2014 work
restriction form, a physician with an illegible signature listed the date of injury as January 29,
2000 and the mechanism of injury as “fell on right arm.” Dr. Mayr recommended various work
restrictions.
In a December 18, 2014 decision, OWCP denied appellant’s claim because the medical
evidence of record was insufficient to establish that she sustained disability on or after March 8,
2014 due to her January 29, 2000 employment injury.
Appellant requested reconsideration of her claim in a letter received by OWCP on
April 14, 2015.
Appellant submitted a March 2, 2015 report in which Dr. Coutlakis noted that he had
been seeing her since February 13, 2004 for rheumatoid arthritis. He reported that she had a
classic presentation for rheumatoid arthritis including symmetrically swollen and painful joints
in a rheumatoid arthritis distribution as well as a positive rheumatoid factor consistent with the
diagnosis. Dr. Coutlakis indicated that appellant had “fairly aggressive rheumatoid arthritis” and
discussed his treatment of this condition. He reported that he last treated her for her rheumatoid
arthritis on January 30, 2015, noting that she continued to have flares between visits that required
steroid tapers and he was in the process of trying to get better control of her rheumatoid arthritis.
Dr. Coutlakis noted, “Although [appellant’s] illness was not caused by her employment, her
work has [led] to aggravation of pain, stiffness, and fatigue and she essentially has been unable
to function in the work environment due to her rheumatoid arthritis as well as neck pain related
to her cervical spondylosis.”5
By decision dated July 23, 2015, OWCP denied modification of its December 18, 2014
decision denying appellant’s claim for disability, due to her January 29, 2000 employment injury
on or after March 8, 2014.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability and/or specific condition for which compensation is claimed are causally

5

Appellant also submitted a January 20, 2015 report in which Dr. Coutlakis diagnosed rheumatoid arthritis and
cervical spondylosis with myelopathy. Dr. Coutlakis again noted that Dr. Mayr had indicated that her cervical
fusion was “reportedly normal” and that Dr. Mayr “can find no cause for [appellant’s] pain and paresthesias.”

3

related to the employment injury.6 The medical evidence required to establish a causal
relationship between a claimed period of disability and an employment injury is rationalized
medical opinion evidence. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.7
ANALYSIS
OWCP accepted that appellant sustained herniated discs at C5-6 and C6-7 due to a fall at
work on January 29, 2000. On September 19, 2005 appellant underwent OWCP-authorized
fusion surgery at C5-6 and C6-7. She filed a claim for compensation on (Forms CA-7) alleging
that she had disability beginning March 8, 2014 and continuing due to her January 29, 2000
employment injury.8
The Board finds that appellant did not submit sufficient medical evidence to meet her
burden of proof to establish disability on or after March 8, 2014 due to her January 29, 2000
employment injury.
In reports dated March 20, 2014, Dr. Mayr, an attending Board-certified neurosurgeon,
noted that appellant reported having a flare up of her rheumatoid arthritis symptoms, including
pain in her shoulders, hips, knees, and ankles. He reported the findings of his physical
examination of her on that date, noting that she exhibited 5/5 strength in her upper extremities
and had normal reflexes. Dr. Mayr indicated that appellant could only work 32 hours per week
given her pain symptoms. In an August 28, 2014 report, he noted, “With respect to [appellant]
whom I have been following since my partner left the practice, her current reduction in work
hours is related to her previous work injury which was dated January 29, 2000.”
The Board finds that these reports of Dr. Mayr do not establish appellant’s claim for
employment-related disability on or after March 8, 2014 because they do not contain a
rationalized opinion on causal relationship. Although Dr. Mayr posited that appellant’s need to
work 32 hours per week was due to the January 29, 2000 employment injury, he did not provide
any explanation for this opinion. The Board has held that a medical report is of limited probative
value on the issue of causal relationship if it contains a conclusion regarding causal relationship
which is unsupported by medical rationale.9 Dr. Mayr did not discuss the January 29, 2000
employment injury or explain the medical process through which it could have caused disability
on or after March 8, 2014. Such medical rationale is especially necessary because diagnostic
testing from around that time showed a good result from appellant’s prior neck surgery at C5-6
6

J.F., Docket No. 09-1061 (issued November 17, 2009).

7

See E.J., Docket No. 09-1481 (issued February 19, 2010).

8

In January 2014 appellant returned to a full-time limited-duty position for the employing establishment which
involved observing retail window operations via webcam and communicating with the station manager via
telephone and e-mail.
9

C.M., Docket No. 14-88 (issued April 18, 2014).

4

and C6-7. Dr. Mayr did not explain why appellant’s continuing cervical problems were not
entirely due to her nonwork-related rheumatoid arthritis.
In a July 11, 2014 report, Dr. Coutlakis, an attending Board-certified rheumatologist,
reported the findings of his physical examination and diagnosed rheumatoid arthritis and cervical
spondylosis with myelopathy. He indicated that the cervical spondylosis with myelopathy was
the most likely source of appellant’s neck pain and stiffness. Dr. Coutlakis noted that Dr. Mayr
had indicated that her cervical fusion was “reportedly normal” and that Dr. Mayr “can find no
cause for her pain and paresthesias.”10 In a March 2, 2015 report, he discussed his treatment of
appellant’s rheumatoid arthritis since February 13, 2004. Dr. Coutlakis noted, “Although
[appellant’s] illness was not caused by her employment, her work has [led] to aggravation of
pain, stiffness, and fatigue and she essentially has been unable to function in the work
environment due to her rheumatoid arthritis as well as neck pain related to her cervical
spondylosis.”
The submission of these reports do not establish appellant’s claim for disability on or
after March 8, 2014 due to her January 29, 2000 employment injury, as Dr. Coutlakis did not
provide a clear opinion that she had disability on or after March 8, 2014 due to this employment
injury. The Board has held that medical evidence which does not offer a clear opinion regarding
the cause of an employee’s condition is of limited probative value on the issue of causal
relationship.11 Dr. Coutlakis generally indicated that “work” had aggravated appellant’s
symptoms, but he did not provide any explanation for this statement. He mentioned the condition
of cervical spondylosis, but OWCP has not accepted this condition in connection with the
January 29, 2000 employment injury and the medical evidence does not otherwise establish the
existence of such an employment-related condition.12
On appeal, appellant notes her medical treatment for neck problems and asserts that her
continuing neck symptoms established that she continued to have disabling residuals of her
January 29, 2000 employment injury. The Board finds that she has not met her burden to prove
how the medical evidence of record establishes her assertions in this regard. Therefore, appellant
has not shown that she had disability on or after March 8, 2014 due to her January 29, 2000
employment injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

10

Dr. Coutlakis produced a similar report on January 20, 2015.

11

See Charles H. Tomaszewski, 39 ECAB 461 (1988).

12

In an October 30, 2014 work restriction form, a physician with an illegible signature listed the date of injury as
January 29, 2000 and the mechanism of injury as “fell on right arm.” The physician recommended various work
restrictions, but the form does not contain a rationalized medical opinion relating disability on or after March 8,
2014 to the January 29, 2000 employment injury.

5

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish disability on
or after March 8, 2014 due to her January 29, 2000 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the July 23, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 21, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

